EXHIBIT 10.6

 

SUBORDINATION AGREEMENT

 

This Subordination Agreement (this “Agreement”), dated as of May 3, 2004 is
entered into by and between Alliance Gaming Corporation, a Nevada corporation
(“Subordinated Lender”), and Wells Fargo Bank, National Association, as
Administrative Agent (“Administrative Agent”) on behalf of the Lenders (as
defined below), to determine the parties’ respective rights, remedies and
interests with respect to certain obligations owed to each of them by The Sands
Regent, a Nevada corporation (“Borrower”). This Agreement is made with respect
to the following facts:

 

A. Borrower is purchasing 100% of the stock of Plantation Investments, Inc., a
Nevada corporation, dba “Rail City”, a subsidiary of Subordinated Lender (“Rail
City”), a portion of the consideration of which shall be comprised of the
Subordinated Instrument (as defined below).

 

B. Subordinated Lender will become a creditor of Borrower, as evidenced by that
certain Promissory Note, dated as of May 3, 2004 (the “Subordinated
Instrument”).

 

C. The Lenders have extended and propose to extend additional financial
accommodations to Borrower for the purposes of, among others, providing working
capital and purchasing 100% of the stock of Rail City. The Lenders are unwilling
to provide and continue such financial accommodations unless Subordinated Lender
subordinates its present and future indebtedness and other obligations of
Borrower under the Subordinated Instrument in the manner set forth below.
Subordinated Lender hereby acknowledges and affirms that the Lenders’ financial
accommodations to Borrower constitute valuable consideration to Subordinated
Lender.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, and to induce the
Lenders to extend and continue such financial accommodations to Borrower as it
may determine, and to better secure the Lenders with respect to the foregoing,
the parties hereby agree as follows:

 

1. Definitions.

 

a. “Lenders” means the lenders from time to time party to the Credit Agreement.

 

b. “Senior Indebtedness” means, collectively, (i) all indebtedness and other
obligations of Borrower and its Subsidiaries now or hereafter existing under
that certain Credit Agreement of even date herewith between Borrower, Last
Chance, Inc., Zante Inc. and the Lenders (the “Credit Agreement”), and all other
documents, promissory notes, instruments and agreements executed by Borrower
with or in favor of Administrative Agent or the Lenders in connection therewith,
as they may be amended, supplemented, extended, renewed, modified or restated
from time to time, whether for principal, premium, interest (including all
interest accruing after the initiation of any bankruptcy case, whether or not
allowed), fees, expenses, indemnities or otherwise (collectively, the “Senior
Debt Documents”); and (ii) all other

 



--------------------------------------------------------------------------------

indebtedness and other obligations of Borrower in favor of the Lenders from time
to time, whether for principal, premium, interest (including all interest
accruing after the initiation of any bankruptcy case, whether or not allowed),
fees, expenses, indemnities or otherwise.

 

c. “Subordinated Indebtedness” means, collectively, all present and future
indebtedness and other obligations of Borrower to Subordinated Lender under the
Subordinated Instrument, whether the sums represent principal, interest,
dividends, costs, attorneys’ fees, charges, or other obligations due or not due,
whether incurred directly or indirectly and whether absolute or contingent.

 

2. Subordination.

 

a. The payment of any and all of the Subordinated Indebtedness is hereby
expressly subordinated and made junior to the payment of the Senior Indebtedness
to the extent and in the manner set forth herein.

 

b. Except as expressly permitted herein, until the Senior Indebtedness shall
have been indefeasibly paid in full in cash, neither Borrower nor any of its
Subsidiaries shall make, and the Subordinated Lender shall not receive, accept
or retain, any direct or indirect payment or reduction (whether by way of loan,
set-off or otherwise) in respect of the principal of, premium on, or interest
on, the Subordinated Indebtedness or any security therefor, whether such
Subordinated Indebtedness shall have become payable on the maturity of the
installment or installments thereof provided for in the Subordinated Instrument,
by acceleration or otherwise. Notwithstanding anything in this Agreement to the
contrary, (I) regularly scheduled payments of interest and optional prepayments
of principal may be paid on the Subordinated Indebtedness in accordance with the
terms of the Subordinated Instrument and (II) payment of the outstanding
principal balance and all accrued and unpaid interest thereon of the
Subordinated Indebtedness shall be permitted on the Maturity Date (as defined in
the Subordinated Instrument) or upon a Triggering Event (as defined in the
Subordinated Instrument); provided in either case, with respect to any Senior
Indebtedness that no default or event of default (however defined under the
Senior Debt Documents, a “Default”) shall exist or would result from such
payment or such Triggering Event.

 

c. For so long as any Senior Indebtedness remains outstanding or any commitments
of the Lenders to make loans or other extensions of credit to Borrower or any
Subsidiary of Borrower remain outstanding, the Subordinated Lender shall not,
without the prior written consent of Administrative Agent, (i) take any action
(other than providing notice to Administrative Agent and the Lenders of any
default under the Subordinated Indebtedness) to accelerate the Subordinated
Indebtedness or initiate or join with any other creditor to file an involuntary
petition for the reorganization of Borrower or any Subsidiary of Borrower or
(ii) upon the occurrence and during the continuance of a Default under the
Senior Debt Documents, initiate any litigation or exercise any other rights or
remedies against Borrower or any Subsidiary of Borrower.

 

d. The Subordinated Indebtedness shall not be secured by any security interest
or other Lien on any Collateral. If, notwithstanding the foregoing, Subordinated
Lender obtains such a security interest or Lien (by operation of law or
otherwise), then notwithstanding the order or time of attachment, or the order,
time or manner of perfection, or the order or time of

 

2



--------------------------------------------------------------------------------

filing, recordation or possession of any document or instrument, or other method
of perfecting a security interest in favor of Subordinated Lender in the
Collateral, and notwithstanding any conflicting terms or conditions which may be
contained in the Subordinated Instrument or the Senior Debt Documents,
Subordinated Lender hereby subordinates any interest it may now or hereafter
have in the Collateral to the present or future security interest of the Lenders
in the Collateral.

 

e. In the event of (i) any insolvency, bankruptcy, receivership, custodianship,
liquidation, reorganization, readjustment of debt, arrangement, composition,
assignment for the benefit of creditors, or other similar proceeding relative to
Borrower, any Subsidiary of Borrower or any of their creditors, as such, or
their property, or (ii) any proceeding for voluntary liquidation, dissolution or
other winding up or bankruptcy proceedings, then and in any such event:

 

(1) All of the Senior Indebtedness shall first be indefeasibly paid in full in
cash before any payment or distribution of any character, whether in cash,
securities, obligations or other property, shall be made in respect of the
Subordinated Indebtedness;

 

(2) Any payment or distribution of any character, whether in cash, securities,
obligations or other property, that would otherwise (but for the terms hereof)
be payable or deliverable in respect of the Subordinated Indebtedness (including
any payment or distribution in respect of the Subordinated Indebtedness by
reason of any other indebtedness of Borrower or any Subsidiary of Borrower being
subordinated to the Subordinated Indebtedness), shall be paid or delivered
directly to Administrative Agent for the benefit of the Lenders, or its
representative, until all of the Senior Indebtedness shall have been
indefeasibly paid in full in cash, and the Subordinated Lender, or any other
holder of the Subordinated Indebtedness, irrevocably authorizes, empowers and
directs all receivers, custodians, trustees, liquidators, conservators and
others having authority in the premises to effect all such payments and
deliveries; and

 

(3) The Subordinated Lender, or any other holder of the Subordinated
Indebtedness, shall execute and deliver to Administrative Agent or its
representative all such further instruments confirming the authorization
referred to in the foregoing clause (2), and all such proofs of claim,
assignments of claim and other instruments and shall take all such other actions
as may be requested by Administrative Agent or its representative in order to
enable Administrative Agent or its representative to enforce any and all claims
upon or in respect of such Subordinated Indebtedness and to collect and give any
and all payments or distributions that may be payable or deliverable at any time
upon or with respect to such Subordinated Indebtedness.

 

f. If, notwithstanding the provisions of this Agreement, any payment or
distribution of any character (whether in cash, securities, or other property)
or any security shall be received by the Subordinated Lender in contravention of
the terms of this Agreement, and before all Senior Indebtedness shall have been
indefeasibly paid in full in cash, such payment, distribution or security shall
not be commingled with any asset of the Subordinated Lender, shall

 

3



--------------------------------------------------------------------------------

be held in trust for the benefit of, and shall be paid over or delivered or
transferred to, Administrative Agent, or its representative, for application to
the payment of all Senior Indebtedness remaining unpaid, until all of the Senior
Indebtedness shall have been indefeasibly paid in full in cash.

 

g. All rights of any holder of Senior Indebtedness under this Agreement, without
further reference, shall pass to and may be relied on and enforced by any
transferee or subsequent holder of any Senior Indebtedness. The Subordinated
Lender shall not, without the prior written consent of Administrative Agent,
transfer, sell, grant participations in, or otherwise assign any of its
interests in the Subordinated Indebtedness. In the event that Administrative
Agent consents in writing to any proposed sale, assignment, disposition or other
transfer of the Subordinated Indebtedness, the Subordinated Lender shall, prior
to the consummation of any such transfer, cause the transferee thereof to
execute and deliver to Administrative Agent an agreement (substantially
identical to this Agreement or otherwise in form and substance satisfactory to
Administrative Agent) providing for the continued subordination of the
Subordinated Indebtedness to the Senior Indebtedness as provided herein and for
the continued effectiveness of all of the rights of Administrative Agent arising
under this Agreement. Any attempted or purported transfer by the Subordinated
Lender of all or any portion of the Subordinated Indebtedness in violation of
this subsection (g) shall be null and void.

 

h. In case cash, securities or other property otherwise payable or deliverable
to the Subordinated Lender shall have been applied pursuant to this Section 2 to
the payment of Senior Indebtedness, the Subordinated Lender, following
indefeasible payment in full in cash of all Senior Indebtedness outstanding,
shall be subrogated to any rights of the Lenders to receive any further payments
or distributions applicable to the Senior Indebtedness, until the Subordinated
Indebtedness shall have been paid in full in cash. No such payments or
distributions received by the Subordinated Lender by reason of such subrogation,
of cash, securities or other property that otherwise would be paid or
distributed to the Lenders, shall, as between Borrower and its creditors other
than the Lenders, on the one hand, and the Subordinated Lender on the other
hand, be deemed to be a payment by Borrower on account of the Subordinated
Indebtedness.

 

i. The foregoing provisions are solely for the purpose of defining the relative
rights of the holders of the Senior Indebtedness on the one hand, and the
Subordinated Lender on the other hand. Nothing contained herein shall impair, as
between Borrower and the Subordinated Lender, the obligation of Borrower, which
is absolute and unconditional, to pay to the Subordinated Lender the principal
of the Subordinated Indebtedness, and interest thereon, as and when the same
shall become due and payable in accordance with the terms thereof, or prevent
the Subordinated Lender upon default with respect to the Subordinated
Indebtedness, from exercising all rights, powers and remedies otherwise provided
therein or by applicable law, all subject to the rights of the Lenders under
this Agreement.

 

j. Notwithstanding any statute, including, without limitation, the Federal
Bankruptcy Code, any rule of law or bankruptcy procedures to the contrary, the
right of Administrative Agent hereunder to have all of the Senior Indebtedness
indefeasibly paid and satisfied in full in cash prior to the payment of any of
the Subordinated Indebtedness shall include, without limitation, the right of
Administrative Agent to be indefeasibly paid in full in cash all interest
accruing on the Senior Indebtedness due to it after the filing of any petition
by or

 

4



--------------------------------------------------------------------------------

against Borrower, Subordinated Lender or any Subsidiary of Borrower in
connection with any bankruptcy or similar proceeding or any other proceeding
referred to in subsection 2(d) hereof, whether or not a claim by Administrative
Agent for such post-petition interest is enforceable in such proceeding, prior
to the payment of any amounts in respect of the Subordinated Indebtedness,
including, without limitation, any interest due to the Subordinated Lender
accruing after such date.

 

3. Modifications of Indebtedness.

 

a. Senior Indebtedness. Administrative Agent and the Lenders shall have the
right, without notice to Subordinated Lender, to amend, supplement or modify the
Senior Indebtedness, in any manner whatsoever, including, without limitation,
any extensions or shortening of time of payments (even if such shortening causes
any Senior Indebtedness to be due on demand or otherwise), any revision of any
amortization schedule with respect thereto, and any increase in the amount of
the Senior Indebtedness, and Subordinated Lender consents and agrees to any such
amendment, supplement or modification. Notwithstanding the foregoing, the
Administrative Agent and the Lender shall not amend the Credit Agreement or
other documents that evidence the Senior Indebtedness to include an outright
prohibition on the payment of the Subordinated Indebtedness.

 

b. Subordinated Indebtedness. Subordinated Lender understands and agrees that
neither the Subordinated Instrument nor any other document, instrument or
agreement evidencing all or any part of the Subordinated Indebtedness may be
modified or amended without the Lenders’ prior written consent.

 

4. Subordinated Indebtedness Owed Only to Subordinated Lender. Subordinated
Lender warrants and represents that it has not previously assigned any interest
in the Subordinated Indebtedness, that no other party owns an interest in any of
the Subordinated Indebtedness (whether as joint holders, participants or
otherwise), and that the entire Subordinated Indebtedness is owing only to
Subordinated Lender.

 

Subordinated Lender covenants and agrees that the entire Subordinated
Indebtedness shall continue to be owing only to it; provided that Subordinated
Lender may assign some or all of its interest in the Subordinated Indebtedness
after the assignee has executed and delivered to Administrative Agent, on behalf
of the Lenders, an agreement subordinating, in the manner set forth herein, all
rights, remedies and interests with respect to the assigned Subordinated
Indebtedness.

 

Subordinated Lender further warrants and represents that, except for trade
payables and other commercial arrangements as set forth on Schedule I hereto,
the only indebtedness owing by Borrower to it is the Subordinated Indebtedness;
that to the best of its knowledge as of the date hereof, there is no default or
breach with respect to any of such indebtedness; and, specifically, that nothing
herein contained and nothing contained in any other document, instrument or
agreement with or in favor of the Lenders constitutes a default or breach with
respect to any of such indebtedness.

 

5. Postpetition Financing; Liens. In the event of any bankruptcy case against
Borrower or any of the assets of Borrower, Subordinated Lender hereby expressly
consents to

 

5



--------------------------------------------------------------------------------

the granting by Borrower to the Lenders of senior liens and priorities in
connection with any post-petition financing of Borrower by the Lenders.

 

6. Sale of Assets. In the event of a sale of some or all of the assets of
Borrower, Subordinated Lender agrees to release its security interest in such
assets, or any of them, upon the request of Administrative Agent, whether or not
Subordinated Lender will receive any proceeds from such sale.

 

7. Instrument Legends. The faces of the Subordinated Instrument and any other
instrument evidencing the Subordinated Indebtedness or any portion thereof will
be forthwith inscribed with a legend conspicuously indicating that payment
thereon is subordinated to the claims of the Lenders pursuant to the terms of
this Agreement, and copies thereof will forthwith be delivered to Administrative
Agent, on behalf of the Lenders. Any instrument evidencing any of the
Subordinated Indebtedness or any portion thereof which is hereafter executed
will, on the date thereof, be inscribed with the aforesaid legend, and copies
thereof will be delivered to Administrative Agent, on behalf of the Lenders, on
the date of its execution or within five (5) business days thereafter.

 

8. Additional Remedies. If Subordinated Lender violates any of the terms of this
Agreement, in addition to any remedies in law, equity or otherwise,
Administrative Agent, on behalf of the Lenders, may restrain such violation in
any court of law and may interpose this Agreement as a defense in any action by
Subordinated Lender.

 

9. Subordinated Lender’s Waivers. All of the Senior Indebtedness shall be deemed
to have been made or incurred in reliance upon this Agreement. Subordinated
Lender expressly waives all notice of the acceptance by Administrative Agent and
the Lenders of the subordination and other provisions of this Agreement and
agrees that neither Administrative Agent nor the Lenders have made any
warranties or representations with respect to the legality, validity,
enforceability, collectability or perfection of the Senior Indebtedness or any
liens or security interests held in connection therewith.

 

Subordinated Lender agrees that Administrative Agent and the Lenders shall be
entitled to manage and supervise its loans in accordance with applicable law and
its usual practices, modified from time to time as it deems appropriate under
the circumstances, without regard to the existence of any rights that
Subordinated Lender may now or hereafter have in or to any assets. Neither
Administrative Agent nor the Lenders shall have any liability to Subordinated
Lender as a result of any and all lawful actions which Administrative Agent or
any Lender takes or omits to take (including, without limitation, actions with
respect to the creation, perfection or continuation of its liens or security
interest, actions with respect to the occurrence of a Default, actions with
respect to the foreclosure upon, sale, release or failure to realize upon, any
of its collateral, and actions with respect to the collection of any claim for
all or any part of the Senior Indebtedness from any account debtor or any other
party), regardless of whether any such actions or omissions may affect
Administrative Agent’s or any Lender’s rights to deficiency or Subordinated
Lender’s rights of subrogation or reimbursement.

 

Administrative Agent and the Lenders may, from time to time, enter into
agreements and settlements with Borrower as it may determine, including, without
limitation, any substitution of collateral, any release of any lien or security
interest and any release of Borrower. Subordinated

 

6



--------------------------------------------------------------------------------

Lender waives any and all rights it may have to require Administrative Agent or
the Lenders to marshall assets.

 

10. Waivers. No waiver shall be deemed to be made by Administrative Agent or the
Lenders or Subordinated Lender of any of their respective rights hereunder
unless it is in writing signed by the waiving party. Each such waiver shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the waiving party or the obligations of the other party to
the waiving party in any other respect at any other time.

 

11. Information Concerning Financial Condition. Subordinated Lender hereby
assumes responsibility for keeping itself informed of the financial condition of
Borrower and of all other circumstances bearing upon the risk of nonpayment of
the Senior Indebtedness, and agrees that neither Administrative Agent nor any
Lender shall have any duty to advise it of information known to Administrative
Agent or any Lender regarding such condition or any such circumstances. In the
event Administrative Agent or any Lender, in its sole discretion, undertakes, at
any time or from time to time, to provide any such information to Subordinated
Lender, Administrative Agent or such Lender shall be under no obligation (i) to
provide any such information to Subordinated Lender on any subsequent occasion,
(ii) to undertake any investigation not a part of its regular business routine,
or (iii) to disclose any information which, pursuant to its commercial finance
practices, Administrative Agent or such Lender wishes to maintain confidential.

 

12. Third Party Beneficiaries. This Agreement is solely for the benefit of
Administrative Agent, the Lenders, Subordinated Lender and their respective
successors and assigns, and neither Borrower nor any other persons or entities
are intended to be third party beneficiaries hereunder or to have any right,
benefit, priority or interest under, or because of the existence of, or to have
any right to enforce, this Agreement. Administrative Agent and Subordinated
Lender shall have the right to modify or terminate this Agreement at any time
without notice to or approval of Borrower or any other person or persons.

 

Nothing in this Agreement is intended to or shall impair, as between Borrower
and its creditors other than the Lenders and Subordinated Lender, the obligation
of Borrower, which is absolute and unconditional, to pay to Subordinated Lender
the principal of and interest on the Subordinated Instrument and all of the
Subordinated Indebtedness as and when the same shall become due and payable in
accordance with their terms, or affect the relative rights of Subordinated
Lender and creditors of Borrower other than the Lenders.

 

Notwithstanding any of the foregoing, if any third party satisfies the Senior
Indebtedness owing to any Lender, such Lender may assign their rights and
remedies hereunder to such third party, and such third party shall be deemed to
be a Lender for all purposes of this Agreement. If a determination is made in
favor of any third party, including, without limitation, a trustee in
bankruptcy, that a Lender’s liens or security interests are invalid, avoidable
or unperfected, the subordination set forth in Section 1 hereinabove shall be
deemed null and void, but only to the extent of such invalidity, avoidability
and imperfection.

 

13. Notices. For the purposes of this Agreement, written notices shall be sent
by U.S. first class mail, postage prepaid; or by U.S. certified mail, return
receipt requested, postage prepaid; or by personal delivery; or by facsimile
confirmed by the recipient; and addressed to the

 

7



--------------------------------------------------------------------------------

notified party at its address set forth below its signature line, or such other
address specified by the party with like notice. Notices shall be deemed
received three (3) business days after deposit in the U.S. mail, if sent by
first class mail; upon the date set forth in the return receipt, if by certified
mail; on the day of confirmation of delivery by the recipient, if by facsimile;
or on the day of transmittal by personal delivery.

 

14. Costs and Attorneys’ Fees. If there is any claim or controversy litigated in
any lawsuit between any of the parties hereto in connection with this Agreement,
the prevailing parties in the lawsuit shall be entitled to recover from the
other parties their reasonable costs and attorneys’ fees.

 

15. Consent to Jurisdiction; Additional Waivers. Subordinated Lender,
Administrative Agent and the Lenders each consent to the non-exclusive
jurisdiction of any state or federal court located within Los Angeles County,
California. Subordinated Lender waives personal service of any and all process
upon it. Subordinated Lender, Administrative Agent and each Lender each waives,
to the fullest extent each may effectively do so, any defense or objection based
upon forum non conveniens and any defense or objection to venue of any action
instituted within Los Angeles County, California. EACH OF THE PARTIES HERETO
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY
MATTER ARISING FROM OR RELATED TO THIS AGREEMENT.

 

16. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made in the State of California, and shall be
interpreted, and the rights and liabilities of the parties hereto determined, in
accordance with the internal laws (as opposed to conflicts of laws provisions)
of the State of California.

 

17. Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the parties’ respective successors and assigns, subject to the
provisions hereof.

 

18. Integrated Agreement. This Agreement sets forth the entire understanding of
the parties with respect to the within matters and may not be modified or
amended except upon a writing signed by all parties.

 

19. Authority. Each of the signatories hereto certifies that such party has all
necessary authority to execute this Agreement.

 

8



--------------------------------------------------------------------------------

20. Counterparts. This Agreement may be executed in one or more counterparts,
each one of which when so executed shall be deemed to be an original, and all of
which taken together shall constitute one and the same agreement.

 

“Subordinated Lender” Alliance Gaming Corporation  

--------------------------------------------------------------------------------

By: Robert Saxton

Title: Treasurer

Address for notices:

 

Alliance Gaming Corporation

6601 South Bermuda Road

Las Vegas, NV 89119

Telecopy: (702) 896-7990

Attention: Legal Department

 

Wells Fargo Bank, National Association,

as Administrative Agent on behalf of the

Lenders

 

--------------------------------------------------------------------------------

By: _______________________________________

Title: ______________________________________

Address for notices:

 

Wells Fargo Bank, National Association

5340 Kietzke Ln

Reno, Nevada 89511

Telecopy: (775) 689-6026

Attention: Felis Gallues

 

9



--------------------------------------------------------------------------------

All of the foregoing is consented and agreed to as of

the date first set forth above:

“Borrower”

The Sands Regent

By: _______________________________________

Title: ______________________________________

 

10



--------------------------------------------------------------------------------

Schedule I

 

Trade Payables and Other Commercial Debt

 

1. The Stock Purchase Agreement dated as of December 5, 2003, by and among
Alliance Gaming Corporation, a Nevada corporation, APT Games, Inc., a Nevada
corporation and a wholly owned subsidiary of Alliance, and The Sands Regent, a
Nevada corporation.

 

2. The Supply Agreement dated as of May 3, 2004, among Bally Gaming, Inc., a
Nevada corporation, and The Sands Regent, a Nevada Corporation.

 